      Case 4:82-cv-00866-DPM Document 5736-5 Filed 07/30/21 Page 1 of 3


From:          jspringer@gabrielmail.com
To:            Devin Bates; "Austin Porter Jr. Esq."; "Robert Pressman"
Cc:            "Curtis Johnson"; "Charles McNulty"; jspringer@gabrielmail.com
Subject:       RE: Today"s Meeting with PCSSD and Intervenors
Date:          Thursday, June 10, 2021 3:59:29 PM
Importance:    High




While it is fresh on my mind, I thought I would go ahead and clarify and provide more
clarification to Devin’s notes.

       1. Intervenors preference is an attached Driven program for the reasons outlined
          in previous correspondence by Austin.
       2. Gymnasium is not sufficient to accommodate tournament activity as done in
          previous years as Mills as demonstrated by student talent over the years.
          Evidence shows that Mills was scaled back…
       3. Is there a girls softball field? Curtis states that Title 9 issues, i.e., the locker
          room issues have been addressed. I will schedule a visit after the next
          facilities meeting held by Mr. Johnson to visit. Will also view the facility to
          view the meeting room and other equipment, etc. in that area.
       4. Need sufficient space and other accommodations for ROTC program to ensure
          accreditation…. … New facility was to house ROTC, however, it was moved.
       5. …. Someone in the school/district moved file cabinets out of the hallways that
          were a part of the counselors’ office when the Court made its tour… Do
          counselors have sufficient space to store student files and testing materials to
          ensure confidentiality and security?
       6. Athletic offices in main building – sufficient space and proper equipment,
          storage for sports equipment, and other equipment for athletes such as cots,
          whirlpools, etc.
       7. **Performing Arts Center (auditorium) Intervenors have subsequently
          counted 600 seats as of our last visit prior to COVID – Curtis are you able to
          tell us what other additions were done other than the additional seats since
          its completion? (This is an added item that was not mentioned during our
          meeting)

           8. Request for information
            *What are the requirements for an accredited ROTC program, space,
classrooms, equipment storage, etc.? Document to confirm accreditation requirements?
            How many classroom are there for Driven classes? What number?
            How many classrooms are being shared by teachers?
            Are these separate classrooms for health, music, choir, band classes that are not
shared?
            How much money does the district have for the equalization of Mills?   (it was
stated that 1.2 million has been set aside)

If anything else comes to mind prior to June 30, 2021, I will let you know.   I will go
back and look at my notes from my monitoring visits to Mills. Thanks, Joy


                                               EXHIBIT
                                                       5
                                                       1
      Case 4:82-cv-00866-DPM Document 5736-5 Filed 07/30/21 Page 2 of 3




From: jspringer@gabrielmail.com <jspringer@gabrielmail.com>
Sent: Thursday, June 10, 2021 2:13 PM
To: 'Devin Bates' <dbates@mwlaw.com>; 'Austin Porter Jr. Esq.' <Aporte5640@aol.com>; 'Robert
Pressman' <pressmanrp@gmail.com>
Cc: 'Curtis Johnson' <cjohnson@pcssd.org>; 'Charles McNulty' <cmcnulty@pcssd.org>;
jspringer@gabrielmail.com
Subject: RE: Today's Meeting with PCSSD and Intervenors
Importance: High

Devin, this will acknowledge receipt of your email. I will review your notes and make
sure you have covered the comments made, in particular those related to the inequities
at Mills.

Thanks for providing your notes.

Joy Springer

From: Devin Bates <dbates@mwlaw.com>
Sent: Thursday, June 10, 2021 1:13 PM
To: Austin Porter Jr. Esq. (Aporte5640@aol.com) <Aporte5640@aol.com>; Joy Springer
(jspringer@gabrielmail.com) <jspringer@gabrielmail.com>; Robert Pressman
(pressmanrp@gmail.com) <pressmanrp@gmail.com>
Cc: Curtis Johnson (cjohnson@pcssd.org) <cjohnson@pcssd.org>; Charles McNulty
(cmcnulty@pcssd.org) <cmcnulty@pcssd.org>
Subject: Today's Meeting with PCSSD and Intervenors




Austin, Bob, and Joy:

Thank you for your time today.

Please see attached notes listing Intervenors’ concerns that you submitted today in our
meeting.

As I mentioned at the meeting, Dr. McNulty and Mr. Johnson have received your concerns
and are now moving forward with preparing a plan as ordered by Judge Marshall.

Devin


Devin R. Bates
T 501.688.8864 | F 501.918.7864
dbates@mwlaw.com | MitchellWilliamsLaw.com
425 W. Capitol Ave. | Ste. 1800 | Little Rock, AR 72201
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
        Case 4:82-cv-00866-DPM Document 5736-5 Filed 07/30/21 Page 3 of 3




______________________________________________________
Confidentiality Notice: This electronic mail transmission and any attachment may constitute an attorney-client communication that is
privileged at law. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail
transmission in error, please delete it from your system without copying it, and notify the sender by reply e-mail or by calling (501) 688-
8800 Little Rock, AR (479) 464-5650 Rogers, AR (512) 480-5100 Austin, TX or (870) 938-6262 Jonesboro, AR so that our address
record can be corrected.
______________________________________________________




                         This email has been checked for viruses by AVG antivirus software.
                         www.avg.com
